—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated February 22, 1999, which granted the defendants’ respective motions to dismiss the complaint insofar as asserted against them as time-barred.
Ordered that the order is reversed, on the law, with one bill of costs payable by the respondents appearing separately and filing separate briefs, the motions are denied, and the complaint is reinstated."
Contrary to a prior decision and order of this Court, which was relied upon by the Supreme Court in dismissing the instant action in the order now under review, the Court of Appeals has determined that the infancy toll contained in CPLR 208 is effective notwithstanding steps taken by a legal representative to pursue an infant’s claim (see, Henry v City of New York, 94 NY2d 275, revg 244 AD2d 93). Applying the infancy toll to the facts of this case, we find that the claims contained in the complaint were timely interposed. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.